1    Jesse I. Santana (State Bar No. 132803)
     Santana Carlos & Smith Law Firm, P.C.
2
     The Historic Winship Building
3    500 Second Street
     Yuba City, CA 95991
4    TEL: (530) 822-9500
     FAX: (530) 751-7910
5

6    Attorney for Defendant
     Fidel Gomez, Jr
7
                            IN THE UNITED STATES DISTRICT COURT
8

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            Case No.: 2:18-CR-00233-WBS
11                  Plaintiff,
12
     vs.                                                  STIPULATION AND ORDER RE:
                                                          MODIFICATION OF FIDEL GOMEZ’S
13                                                        CURFEW UNDER HIS PRETRIAL
     FIDEL GOMEZ, JR,
14                                                        CONDITIONS OF RELEASE
                    Defendant.
15

16

17
            It is hereby stipulated between the parties, Plaintiff United States of America, through
18
     Assistant U.S. Attorney Cameron Desmond, and Defendant Fidel Gomez, through his attorney
19

20   Jesse I. Santana, as follows:

21          The parties hereby stipulate that the terms of Defendant Fidel Gomez’s curfew under his
22
     pretrial conditions of release be modified as follows:
23

24
             “CURFEW: You must remain inside your residence every day from 9:00 P.M. to
25

26           5:00 A.M., or as adjusted by the pretrial services officer for medical, religious

27           services, employment or court-ordered obligation.”
28


                                                      1
1                              Respectfully submitted,
2
     Date: January 9, 2020.       /s/ Jesse I. Santana
3                              Jesse I. Santana

4                              Attorney for Defendant
                               Fidel Gomez, Jr.
5

6

7    Date: January 9, 2020.     /s/ Cameron Desmond
8
                               CAMERON DESMOND

9                              Assistant U.S. Attorney
10
                               Attorney for Plaintiff

11
                               ORDER
12
           IT IS SO ORDERED.
13

14   Dated: January 10, 2020

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                  2
